DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140271117 A1 to Armstrong et al.
Regarding claims 1 and 10, Armstrong et al. discloses a system/method comprising: 
a first sub-system (Fig. 1: 100) having a first gas turbine engine (110) and first and second electrical generators (134 and 136) arranged to be driven by first and second spools (114 and 120) respectively of the first gas turbine engine, the 
a controller (146) configured to provide first and second control signals (140 and 142) to the first and second electrical generators respectively to control the electrical power extracted therefrom such that, if the total electrical power P1 extracted from the first sub-system is less than or equal to Pm1, then electrical powers yP1, (1-y)P1 are extracted from the first and second electrical generators respectively wherein 0.5 < y < 1 and Pm1 is the maximum output power of the first electrical generator [0025].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140271117 A1 to Armstrong et al. in view of US 20150185111 A1 to Armstrong et al. (‘111).
Regarding claims 2 and 11, Armstrong et al. discloses a system/method as described above. 
However, it fails to disclose wherein y = 1
Armstrong et al. (‘111) teaches wherein y = 1 [0023-0025].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of using one generator over the other as disclosed by Armstrong et al. (‘111) to the system/method disclosed by Armstrong et al.
One would have been motivated to do so to improve the overall health and lifetime of the system. 

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument of “Armstrong '117 does not appear to put any constraints of the LP/HP ratio that relates in any way to the subject matter of claim 1”, the Examiner respectfully disagrees. The equations: yP1, (1-y)P1, and 0.5 < y ≤ 1 recited in claim 1 described the power output of the first and second generators. With the equations, the first generator always produces more power than the second generator, i.e. 51% or greater. This is disclosed in Armstrong ‘117, paragraph [0025]: “In order to accommodate the requested power increase, a shift in the power allocation that favors the LP shaft generator 134 may be required”. Armstrong ‘117 uses the phrase . 

Conclusion















THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET P NGUYEN/Primary Examiner, Art Unit 2832